Citation Nr: 0412039	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  01-09 977	)	DATE
	)
	)


THE ISSUE

Whether a February 9, 1988 decision of the Board of Veterans' 
Appeals (the Board) in which entitlement to service 
connection for a psychiatric disorder was denied should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The moving party (also identified herein as the veteran) 
served on active duty from
 July 31, 1964 to October 6, 1964.

Procedural history

In October 2001, the moving party filed a motion to revise or 
reverse, on the grounds of clear and unmistakable error 
(CUE), a February 9, 1988 Board decision in which entitlement 
to service connection for a psychiatric disorder was denied.  
In a July 16, 2002 decision, the Board denied the motion.  
The moving party thereafter appealed that denial to the 
United States Court of Appeals for Veterans Claims (the 
Court), which, by means of an Order issued in September 2003, 
vacated the Board's July 2002 decision and remanded the case 
to the Board for further action.

Other matters

In a March 11, 2004 letter to the Board, the veteran's 
attorney, acting on behalf of the veteran, appeared to raise 
the issue of entitlement to service connection for a 
psychiatric disability, which the attorney indicates has been 
pending for many years without having been adjudicated.  The 
attorney cites a claim raised by the veteran in 1983.  
However, service connection for a psychiatric disability 
(specifically, schizophrenia) was in fact granted by the 
Board in February 1993, with a 100 percent disability rating 
thereafter assigned as of May 5, 1987.  The Board, in an 
April 1996 decision, denied entitlement to an effective date 
earlier than May 5, 1987 for an award of service connection 
and compensation for schizophrenia.  

It us unclear what the attorney is attempting to communicate 
to the Board.  In the absence of a clearly articulated 
presentation, the Board will not attempt to divine what the 
veteran desires.  If the veteran and his attorney believe 
that any issue has  been raised but not adjudicated, they 
should take the matter up with the agency of original 
jurisdiction.  If they wish to allege CUE in a Board 
decision, they are referred to 38 C.F.R. § 20.1404 (2003).

FINDING OF FACT

The moving party failed to set forth specific allegations of 
error of fact or law in the Board's February 9, 1988 
decision, thereby failing to satisfy the pleading 
requirements for clear and unmistakable error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement that the alleged 
error must be set forth clearly and specifically.  Motions 
that fail to comply with these requirements shall be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2003).

In the Joint Motion for Remand that was the basis for the 
Court's September 2003 Order, counsel for the moving party 
and the Secretary of Veterans Affairs agreed that a remand 
of this case to the Board was required because the Board, in 
its July 2002 decision, denied the moving party's claim of 
clear and unmistakable error for failure to meet the 
pleading requirements, rather than dismissing it without 
prejudice.  Citing Simmons v. Principi, 17 Vet. App. 104, 
114 (2003), the Joint Motion stated that the "claim [sic] 
should have been dismissed rather than denied."  The Court, 
in its September 2003 Order, granted the Joint Motion, and 
the case is again before the Board.  

It appears that the parties to the Joint Motion agreed that 
the moving party's CUE motion was fatally defective.  The 
only disagreement with the Board's decision had to do with 
the manner in which the Board disposed of that motion.  
Citing the decision of the United States Court of Appeals 
for the Federal Circuit in DAV v. Gober, 234 F. 3d 682 (Fed. 
Cir. 2000), the Joint Motion specifically indicated that the 
motion "should have been dismissed rather than denied."  
This is the law of the case.  Cf. Chisem v. Brown, 8 Vet. 
App. 374 (1995) [mandate of higher court is the "law of the 
case" and must be followed].  

The moving party's attorney, in the March 11, 2004 letter to 
the Board, requested that the Board provide "reasons and 
bases" for the decision it renders pursuant to the Court's 
Order.  The attorney is advised that such request is 
unnecessary, since providing "reasons and bases" is a 
statutory requirement.  See 38 U.S.C. § 7104(d). The 
"reasons and bases" for the Board's dismissal of the motion 
without prejudice is because it was ordered to do so by the 
Court for reasons articulated in the Joint Motion.  The 
Board observes in passing that it is clear from the wording 
of the Court's Order, and the Joint Motion upon which it was 
based, that it is not necessary that the Board again 
evaluate the CUE motion on its merits.  

Accordingly, pursuant to the Court's order, the Board 
dismisses the moving party's CUE motion without prejudice to 
refiling.

Additional comment

The Board also notes that the moving party's attorney, in 
his March 2004 statement, indicated that the moving party 
"hereby amends his claim [sic] of clear and unmistakable 
error in the February 9, 1988 Board decision."  The Board 
refuses to recognize such purported "amendment", which it 
presumes refers to the October 2001 motion.  The Board is 
obligated to follow the Order of the Court which requires 
that the moving party's CUE motion be dismissed without 
prejudice to refiling.  See Chisem, supra.  Neither the 
Court's order or the Joint Motion upon which it was based 
provide the Board with options such as, instead of 
dismissing the motion, finding that the motion could somehow 
be "amended" to cure the defect in pleading.  The Joint 
Motion clearly and specifically calls for dismissal of the 
October 2001 CUE motion.  Indeed, the term "without 
prejudice" [to refiling], which is employed repeatedly in 
the Joint Motion, specifically contemplates refiling of the 
joint motion, not amending it.

The moving party and his attorney are advised that since the 
motion is being dismissed without prejudice they are free to 
file with the Board another CUE motion, which would then 
come before the Board in regular docket order.  
See 38 C.F.R. § 20.1404 (2003) for filing requirements.


ORDER

The motion seeking revision of the Board's February 9, 1988 
decision denying the moving party's claim of entitlement to 
service connection for an acquired psychiatric disability is 
dismissed without prejudice to refiling.



	                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2003) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



